77 F.3d 488
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.John L. CORRIGAN, Plaintiff-Appellant,v.William W. BAKER and J.R. Verellen, Defendants-Appellees.
No. 95-35140.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 7, 1996.*Decided Feb. 12, 1996.

Before:  PREGERSON, CANBY, and HAWKINS, Circuit Judges.


1
MEMORANDUM**


2
John L. Corrigan appeals pro se the district court's dismissal of his 42 U.S.C. § 1983 action for declaratory and injunctive relief against Washington State Court of Appeals Judge William W. Baker and Commissioner James R. Verellen in connection with the Court of Appeals' affirmance of summary judgment against Corrigan in an insurance coverage case.   Corrigan alleged that Washington Rule of Appellate Procedure 18.14 violated his right to due process and equal protection under the Fourteenth Amendment.


3
We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm for the reasons stated in the district court's order entered on January 17, 1995.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3